COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      William Nugent v. The State of Texas

Appellate case number:    01-12-00234-CR

Trial court case number: 1281254

Trial court:              208th District Court of Harris County

         This case was abated and remanded to the trial court on February 8, 2013. In the order of
abatement, we directed the trial court to determine if the notes or transcription of the proceedings
in this case created by Brenda Burleigh could be located, to appoint a deputy court reporter to
review any existing notes or transcription, to determine if the notes or transcription could be
certified, and, if so, to order the deputy court reporter to prepare the reporter’s record for this
case. On February 19, 2013, B.J. Orsack, official court reporter for the 174th District Court, filed
a certified copy of the reporter’s record in this case. Accordingly, we REINSTATE this case on
the Court’s active docket.
        Appellant’s brief is ORDERED to be filed by no later than March 21, 2013. See TEX. R.
APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court


Date: February 25, 2013